IN THE SUPREME COURT OF PENNSYLVANIA
                                 WESTERN DISTRICT


    ROBERT ARLET,                                   :   No. 262 WAL 2020
                                                    :
                        Petitioner                  :
                                                    :   Petition for Allowance of Appeal
                                                    :   from the Order of the
                 v.                                 :   Commonwealth Court
                                                    :
                                                    :
    WORKERS' COMPENSATION APPEAL                    :
    BOARD (COMMONWEALTH OF                          :
    PENNSYLVANIA, DEPARTMENT OF                     :
    LABOR AND INDUSTRY, BUREAU OF                   :
    WORKERS' COMPENSATION),                         :
                                                    :
                        Respondents                 :


                                            ORDER



PER CURIAM

         AND NOW, this 26th day of May, 2021, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


        Did the Commonwealth Court of Pennsylvania err as a matter of law in its July 29,
        2020 Opinion and Order when it affirmed the W[orkers’ Compensation Appeal
        Board]’s finding that Acadia [Insurance Company] did not have a right of
        subrogation for benefits paid to [Petitioner] under a Jones Act[1] policy of insurance,
        despite the Commonwealth Court’s initial holding in this case that [Petitioner] was
        not a seaman and/or crew member entitled to the benefits which Acadia should not
        have paid him?




1   Section 33 of the Merchant Marine Act of 1920, 46 U.S.C. § 688.